Matter of Komarek v Planning Bd. of Town of Middlesex (2018 NY Slip Op 02989)





Matter of Komarek v Planning Bd. of Town of Middlesex


2018 NY Slip Op 02989


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, AND WINSLOW, JJ.


470 CA 17-01455

[*1]IN THE MATTER OF ANDREW R. KOMAREK, PETITIONER-APPELLANT,
vPLANNING BOARD OF TOWN OF MIDDLESEX, TOWN BOARD OF MIDDLESEX AND TOWN OF MIDDLESEX, RESPONDENTS-RESPONDENTS. 


MORGENSTERN DEVOESICK PLLC, PITTSFORD (VIVEK J. THIAGARAJAN OF COUNSEL), FOR PETITIONER-APPELLANT. 
HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR RESPONDENTS-RESPONDENTS. 

	Appeal from a judgment (denominated order and judgment) of the Supreme Court, Yates County (W. Patrick Falvey, A.J.), entered December 1, 2016 in a proceeding pursuant to CPLR article 78. The judgment, among other things, denied the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court